Case 19-45184       Doc 4     Filed 08/19/19 Entered 08/19/19 18:53:52          Main Document
                                           Pg 1 of 10
                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

In re: TODD A. SUEDKAMP,                            )
          SSN: XXX-XX-3592                          )       Case No. 19-45184
                                                    )       Chapter 13
                                                    )       Hearing Date:
Debtor(s).                                          )       Hearing Loc:
                                                    )

                                     CHAPTER 13 PLAN

 1.1       A limit on the dollar amount of a secured claim,        __ Included
           which may result in a partial payment or no             _X_ Not Included
           payment at all to the secured creditor.
 1.2       Avoidance of a judicial lien or nonpossessory,          ___ Included
           nonpurchase-money security interest.                    _X_ Not Included
 1.3       Nonstandard provisions set out in Part 5.               ___ Included
                                                                     X Not Included

Part 1.          NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
presence of an option does not indicate that the option is appropriate in your circumstances or
that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
rules and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be
reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
RECEIVES THE CLAIM.

Part 2.          PLAN PAYMENTS AND LENGTH OF PLAN

2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
follows: (complete one of the following payment options)

  (A) $395.00 per month for 60 months.

  (B) $____________ per month for _______ months, then $__________ per month for
      _______ months, then $__________ per month for ________ months.
Case 19-45184        Doc 4    Filed 08/19/19 Entered 08/19/19 18:53:52            Main Document
                                           Pg 2 of 10
  (C) A total of $___________ through ____________, then $_______ per month for
      ______ months beginning with the payment due in _____________, 20____.

2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
during the life of the plan. The Debtor shall send any tax refund received during the pendency
of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits
consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
_________, if any, to be paid to the Trustee.


Part 3.          DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated
otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
Trustee will be made pro-rata by class, except per month disbursements described below.
However, if there are funds available after payment of equal monthly payments in paragraph 3.5
and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
paid in full before distributing to the next highest paragraphs:

3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on
any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
estimated as follows:

 CREDITOR NAME                 TOTAL AMOUNT DUE                CURE PERIOD (6 months or less)
          N/A                          N/A                            6

3.3       Pay the following sub-paragraphs concurrently:

 (A) Post-petition real property lease payments. Debtor assumes executory contract for real
 property with the following creditor(s) and proposes to maintain payments (which the Debtor
 shall pay) in accordance with terms of the original contract as follows:

 CREDITOR NAME                                       MONTHLY PAYMENT
TELEGRAPH CROSSING APARTMENTS                        $832.00

(B) Post-petition personal property lease payments. Debtor assumes executory contract for
personal property with the following creditor(s) and proposes to maintain payments (which the
Trustee shall pay) in accordance with terms of the original contract as follows:

 CREDITOR NAME                 MONTHLY PAYMENT                 EST MONTHS REMAINING


 (C) Continuing Debt Payments (including post-petition mortgage payments on real

                                                2
Case 19-45184      Doc 4    Filed 08/19/19 Entered 08/19/19 18:53:52           Main Document
                                         Pg 3 of 10
 estate, other than Debtor's residence.) Maintain payments of the following continuing
 debt(s) in accordance with terms of the original contract with any arrearages owed at the time
 of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
 below or as adjusted by the creditor under terms of the loan agreement.

 CREDITOR NAME                MONTHLY PAYMENT

 (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
 debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
 below (or as adjusted by creditor under terms of loan agreement) to:

 CREDITOR NAME                       MONTHLY PAYMENT                BY DEBTOR/TRUSTEE

 (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
 (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
 the plan, estimated as:

 CREDITOR NAME                       TOTAL AMOUNT DUE               INTEREST RATE

3.4     Attorney Fees. Pay Debtor's attorney $2,400.00 in equal monthly payments over 18
 months (no less than 18 months). Any additional fees allowed by the Court shall be paid
 pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
 paragraph]

3.5    Pay the following sub-paragraphs concurrently:

 (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
 arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
 period set forth below and with the interest rate identified below, estimated as follows:

  CREDITOR NAME              TOTAL AMOUNT DUE              CURE PERIOD INTEREST RATE
N/A                           N/A                           48          0.00%

 (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
 monthly payments over the period set forth below with 7.00% interest:

 CREDITOR                            EST BALANCE DUE        REPAY PERIOD TOTAL w/ INTEREST
BRIDGECREST                          $13,009.00             60             $16,120.00

 (C) Secured claims subject to modification. Pay all other secured claims the fair market
 value of the collateral, as of the date the petition was filed, in equal monthly payments over
 the period set forth below with 7.00% interest and with any balance of the debt to be paid as
 non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no
 period is set forth below for a claim to be paid under this paragraph, the claim will be paid
 over the plan length.

 CREDITOR                     BALANCE DUE       FMV         REPAY PERIOD TOTAL w/ INTEREST


 (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
 to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)

                                               3
Case 19-45184       Doc 4    Filed 08/19/19 Entered 08/19/19 18:53:52          Main Document
                                          Pg 4 of 10
 shall be paid in equal monthly installments over the period and with interest as identified
 below:

 CREDITOR        EST BALANCE TRUSTEE/CO-DEBTOR          PERIOD         INTEREST RATE


 (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice
 filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
 claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
 pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
 duration and shall not receive interest.


3.6     Additional Attorney Fees. Pay $2,400.00 of Debtor's attorney's fees and any
additional Debtor's attorney's fees allowed by the Court.

3.7      Pay sub-paragraphs concurrently:

 (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
 guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
 pay claim in full with interest rate as identified below:

 CREDITOR NAME          EST TOTAL DUE         TRUSTEE/CO-DEBTOR        INTEREST RATE


 (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
 recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
 by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
 Regular payments that become due after filing shall be paid directly by Debtor(s):

 CREDITOR               TOTAL DUE             TOTAL AMOUNT PAID BY TRUSTEE

 3.8 Priority Claims. Pay priority claims allowed under § 507 that are not addressed
 elsewhere in the plan in full, estimated as follows:

 CREDITOR NAME                                              TOTAL AMOUNT DUE

 3.9     Pay the following sub-paragraphs concurrently:

 (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
 $27,314.67. Amount required to be paid to non-priority unsecured creditors as determined by
 §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $0.00. Amount required to be paid
 to nonpriority unsecured creditors as determined by §1325(b) calculation: $0.00. Debtor
 guarantees a minimum of $0.00 (Dollar amount or 100%) will be paid to non-priority
 unsecured creditors.

 (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
 following creditor(s). (Choose one).
     □ Any deficiency shall be paid as non-priority unsecured debt.
       x The Trustee shall stop payment on the creditor's claim until such time as the creditor
                                                4
Case 19-45184        Doc 4    Filed 08/19/19 Entered 08/19/19 18:53:52            Main Document
                                           Pg 5 of 10
      files an amended claim showing the secured and unsecured deficiency (if any) still owed
      after sale of the surrendered collateral.

 CREDITOR                            COLLATERAL
 EXETER FINANCE CORP                 2012 CHEVROLET SONIC

 (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
 contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured
 debt:

 CREDITOR                    CONTRACT/LEASE

Part 4.          OTHER STANDARD PLAN PROVISIONS

4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
the plan shall not be binding on the creditor.

4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
payment to any creditor secured by a mortgage on real estate pending filing of a claim.

4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
necessary for the protection of life, health or property and consent cannot be obtained readily.

4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
payment of the underlying debt determined under non-bankruptcy law or discharge under
§ 1328. However, Debtor will request avoidance of non-purchase money liens secured by
consumer goods as well as judicial liens which impair exemptions and said creditors will not
retain their liens if the court enters an order granting Debtor's request to avoid the liens.

4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be
applied to the amount owed such claimant.

Part 5.          NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
nonstandard provision is a provision not otherwise included in the Official Form or Local Form
or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.




                                                 5
Case 19-45184        Doc 4     Filed 08/19/19 Entered 08/19/19 18:53:52              Main Document
                                            Pg 6 of 10
The following plan provisions will be effective only if there is a check in the box “included” in
Part 1 of this Plan:

5.1
      _________________________________________________________________________
_______________________________________________________________________________
______________________________________________________________________________

5.2
      _________________________________________________________________________
_______________________________________________________________________________
______________________________________________________________________________

Part 6.         VESTING OF PROPERTY OF THE ESTATE

6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

Part 7.         CERTIFICATION

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 13 of the
Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


DATE:8/19/19            DEBTOR: /s/ Todd A. Suedkamp


DATE:                   DEBTOR:_


DATE: 8/19/19           /s/ Michael J. Benson
                        Michael J. Benson, #6284397IL
                        Attorney for Debtor(s)
                        A Bankruptcy Law Firm, LLC
                        801 Lincoln Highway
                        Fairview Heights, IL 62208
                        618-207-6500 Phone
                        618-551-2575 Fax
                        court@bensonlawfirms.com




                                                  6
Case 19-45184      Doc 4     Filed 08/19/19 Entered 08/19/19 18:53:52           Main Document
                                          Pg 7 of 10

                                CERTIFICATE OF SERVICE

       Comes now Debtor, Todd A. Suedkamp, by and through her attorney, and certifies that
on August 19, 2019 via first-class mail, postage prepaid, a true and accurate copy of the Original
Chapter 13 Plan was served upon the following persons that were not served electronically:

                                                      /s/ Michael J. Benson ____

Diana S. Daugherty
Chapter 13 Trustee
P.O. Box 430908
St. Louis, MO 63143

U.S. Trustee
111 S Tenth St, Ste 6.353
St. Louis, MO 63102

Missouri Department of Revenue
Bankruptcy Unit
PO Box 475
301 W High Street
Jefferson City, MO 65105-0475

All Creditors on Attached Mailing Matrix




                                                7
    Case 19-45184   Doc 4   Filed 08/19/19 Entered 08/19/19 18:53:52   Main Document
                                         Pg 8 of 10

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        Ace Cash Express
                        1231 Greenway Dr, Ste 600
                        Irving, TX 75038

                        Advance America
                        750 Shipyard Drive, Ste 300
                        Wilmington, DE 19801

                        Bridgecrest
                        7300 East Hampton Avenue
                        Suite 100
                        Mesa, AZ 85209

                        Capital One
                        Attn: Bankruptcy
                        Po Box 30285
                        Salt Lake City, UT 84130

                        Credit First National Association
                        Attn: Bankruptcy
                        Po Box 81315
                        Cleveland, OH 44181

                        Discover Financial
                        Attn: Bankruptcy Department
                        Po Box 15316
                        Wilmington, DE 19850

                        Exeter Finance Corp
                        Po Box 166097
                        Irving, TX 75016

                        Fingerhut
                        Attn: Bankruptcy
                        Po Box 1250
                        Saint Cloud, MN 56395

                        First Community Cred U
                        Po Box 1030
                        Chesterfield, MO 63006

                        First Community Credit Union
                        Attn: Bankruptcy
                        Po Box 1030
                        Chesterfield, MO 63006

                        Jefferson Capital Systems, LLC
                        Po Box 1999
                        Saint Cloud, MN 56302

                        Kramer & Frank PC
                        9300 Dielman Ind. Drive, Ste 100
                        Saint Louis, MO 63132
Case 19-45184   Doc 4   Filed 08/19/19 Entered 08/19/19 18:53:52   Main Document
                                     Pg 9 of 10


                    Mariner Finance
                    Attn: Bankruptcy
                    8211 Town Center Drive
                    Nottingham, MD 21236

                    Medical Commercial A
                    Attn: Bankruptcy
                    2835a High Ridge Blvd
                    High Ridge, MO 63049

                    Mercy
                    1730 E Portland Street
                    Springfield, MO 65804

                    Mercy Hospital East
                    PO Box 505381
                    Saint Louis, MO 63150

                    Metropolitan Urological Specialists
                    PO Box 775130
                    Saint Louis, MO 63177

                    Midland Funding LLC
                    2365 Northside Drive
                    Suite 300
                    San Diego, CA 92108

                    Midland Funding LLC
                    350 Camino De La Reina
                    San Diego, CA 92108

                    Missouri Department of Revenue
                    Bankruptcy Unit
                    PO Box 475
                    301 W High Street
                    Jefferson City, MO 65105-0475

                    Missouri Payday Loans
                    3717 S Kingshighway Blvd
                    Saint Louis, MO 63109

                    Nationwide Cassel Llc
                    10255 W Higgins Rd
                    Rosemont, IL 60018

                    Northstar Location Services LLC
                    4285 Genesee Street
                    Cheektowaga, NY 14225

                    Personal Finance Company
                    Attn: Bankruptcy
                    31 Fox Valley Center
                    Arnold, MO 63010
Case 19-45184   Doc 4   Filed 08/19/19 Entered 08/19/19 18:53:52   Main Document
                                    Pg 10 of 10


                    Progressive Leasing
                    256 Data Drive
                    Draper, UT 84020

                    South County Anesthesia
                    PO Box 22407
                    Saint Louis, MO 63126

                    St. Anthonys Medical Center
                    PO Box 66766 Dept 30696
                    Saint Louis, MO 63166

                    St. Louis County Circuit Court
                    105 S Central Avenue
                    Saint Louis, MO 63105

                    Synchrony Bank/Amazon
                    Attn: Bankruptcy
                    Po Box 965060
                    Orlando, FL 32896

                    U.S. Department of Education
                    Ecmc/Bankruptcy
                    Po Box 16408
                    Saint Paul, MN 55116

                    USDOE/GLELSI
                    Attn: Bankruptcy
                    Po Box 7860
                    Madison, WI 53707

                    Vantage Credit Union
                    4020 Fee Fee Rd
                    Bridgeton, MO 63044

                    Verizon Wireless
                    Attn: Bankruptcy
                    500 Technology Dr, Ste 550
                    Weldon Spring, MO 63304
